Conviction of violating the local option law, penalty assessed being a fine of $25 and twenty days confinement in the county jail. Appellant excepts to the following portion of the court's charge: "The defendant in a criminal case is presumed to be innocent until his guily established by legal evidence beyond a reasonable doubt as to the defendant's guilt you will acquit him and say by *Page 554 
your verdict `not guilty.'" The first part of the charge is rendered quite intelligible when we substitute the letter "t" for "y" in the word "guilty." The latter clause of the charge is more favorable to appellant than the statute the judge was attempting to give the jury. Therefore, we hold there was no such error as calculated to injure defendant's rights. The other questions raised by appellant are thoroughly discussed in Len Cantwell v. State, decided at present term. The facts are sufficient.
The judgment is affirmed.
Affirmed.
Davidson, Presiding Judge, absent.